952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Leon GRIMM, Jr., Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.; John A. Brown; George Hampton,Jr.; Lewis W. Hurst; Frank E. Saunders; Gail Y. Browne;Jacqueline F.  Fraser; Edward C. Morris; Larry W. Huffman;David K. Smith; Barbara J. Wheeler; Bobby W. Soles; WilliamP. Rogers; Julian U. Pugh; Charles Robb; Gerald Baliles; L.Douglas Wilder; Michael A. Shupe; Kim Gillespie; R. White;R. E. Beauford, Jr.; J. C. Roseir, Defendants-Appellees.
No. 91-7693.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 5, 1991Decided:  December 30, 1991

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Marvin Leon Grimm, Jr., Appellant Pro Se.  Gayl Y. Branum-Carr, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before RUSSELL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Marvin Leon Grimm, Jr. appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Grimm v. Jackson, No. CA-91-501-R (W.D. Va.  Sept. 19, 1991).  We also deny Grimm's Motion for Abeyance and/or Stay.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that our disposition of the appeal is without prejudice to Grimm's right to seek relief from the district court under Fed.  R. Civ. P. 60(b)(2) based on alleged newly discovered evidence.   See Standard Oil Co. v. United States, 429 U.S. 17 (1976)